DETAILED ACTION
Response to Amendment and Arguments
Applicant's amendment and argument filed September 24, 2021, in response to the non-final rejection, are acknowledged and have been fully considered. 
Applicant has amended the claims to further include process step limitations in the claims identifying manipulations including by heating and also identifies that the material has an antioxidant activity.  The amendments are considered to provide a composition commensurate with the disclosed composition the properties intrinsic to the composition. Applicants arguments and amendments are considered persuasive over the grounds of rejection (35 USC 101, 35 USC 103 over Wannarka), and accordingly the grounds are withdrawn.
Any previous rejection or objection not mentioned herein is withdrawn.
EXAMINER’S COMMENT
Claims 1, 2, 5, 7, 8, 11, 13, and 19-23 are pending, of which the claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below. Please refer also to the rejoinder statement below.
REJOINDER
Claims 1, 2, 5, 7, and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8, 11, 13, 21, and 23, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 19-20, directed to the invention(s) of preventing or managing cancer do not require all the limitations of the allowable product claim and have NOT been rejoined.
the restriction requirement between groups I and II as set forth in the Office action mailed on January 26, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment is provided to merely cancel the non-rejoined claims.
 In the Claims:
Claims 19-20 are canceled.
Reasons for Allowance
The instant claims are drawn to a composition (medicated honey having antioxidant activity) produced in a temperature- and humidity-controlled system and obtainable by the process steps recited thereof. The specification further discloses that providing the combination 50 of 1528.788 ± 1.05 g/ml (1.528 mg/ml; see paragraph [0048] at table 5 for example). Although the specification is not read into the claims, instantly the composition claimed is considered to have the antioxidant properties disclosed among tables 5-8 at para [0048-0051])). The antioxidant activity and the claimed composition prepared as claimed is not taught or reasonably suggested by the prior art, and the activity intrinsic to the composition (see above) is unexpected because whereas honeys have intrinsic residual antioxidant activity, as evidence by Islam MR, et al ("Physicochemical and Antioxidant Properties of Honeys from the Sundarbans Mangrove Forest of Bangladesh" Prev. Nutr. Food Sci., 31 Dec 2017, 22(4),pp. 335-344; DOI: 10.3746/pnf.2017.22.4.335; cited on PTO-892;  see figure 1 for example) (i)  the antioxidant activity varies among honeys (PNFS page 340 at “Antioxidant activity”), and (ii) although not exact (DPPH vs. ABTS radicals), qualitatively the respective quenching assays disclose IC50 values of 20-25 mg/ml (the reference honeys of Islam et al) and 3 mg/ml (ascorbic acid positive control) versus a significantly different IC50 of 1.528 mg/ml for the instant honey. 

Conclusion
Claims 1, 2, 5, 7, 8, 11, 13, and 21-23 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J KOSAR/Primary Examiner, Art Unit 1655